                Case 18-21066-PGH         Doc 71     Filed 02/27/20       Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

IN RE:                                                                Case No. 18-21066-PGH
                                                                      Chapter 13
ANDREA HEPBURN
         Debtor                /

                    RESPONSE TO MOTION FOR RELIEF FROM STAY
                    FILED BY SELECT PORTFOLIO SERVICING, INC.

         The Debtor, ANDREA HEPBURN, files this Response to Motion for Relief from Stay

Filed by Select Portfolio Servicing, Inc. (DE #67) and states as follows:

   1. On February 14, 2019, the Court entered an Order Confirming Chapter 13 Plan (DE #43),

         approving the Third Amended Chapter 13 Plan (the “3AP”; DE #40).

   2. On November 1, 2018, Select Portfolio Servicing, Inc. (“SPS”) filed Proof of Claim #2

         reflecting an arrearage in the amount of $49,825.16 and total monthly payment in the

         amount of $1,079.46, which the 3AP conformed to.

   3. On June 3, 2019, the Court entered an Order Granting Motion to Modify Plan (DE #60),

         approving the Second Modified Chapter 13 Plan (the “2MP”; DE #55).

   4. On February 3, 2020, Select Portfolio Servicing, Inc. (“SPS”) filed a Motion for Relief

         from Stay (the “Motion”; DE #67) indicating that the Debtor was four (4) months past

         due with her payments as of September 1, 2019.

   5. On February 3, 2020, upon receipt of Motion, the undersigned counsel reviewed the

         Debtor’s financials on the Chapter 13 Trustee’s website and reached out to counsel for

         SPS via email in an attempt to clarify and resolve the matter.

   6. SPS has received payments before and after September 1, 2019 as reflected on the

         Chapter 13 Trustee’s disbursement ledger (Exhibit “A”).
              Case 18-21066-PGH         Doc 71       Filed 02/27/20    Page 2 of 2




   7. Although SPS has filed four (4) Notices of Mortgage Payment Change over the course of

       this case, the Debtor’s 2MP sufficiently pays the regular monthly payment amount.

   8. A Motion to Modify Plan is being filed contemporaneously with the instant Response

       conforming to all four (4) Notices of Mortgage Payment Change, reducing the Debtor’s

       monthly Plan payment.

   9. The Debtor respectfully requests that this Honorable Court deny the Motion for Relief

       from Stay Filed by Select Portfolio Servicing, Inc. (DE #67).

       I HEREBY CERTIFY that a true and correct copy of this Response to Motion for

Relief from Stay Filed by Select Portfolio Servicing, Inc. was served upon the parties listed

immediately below via CM/ECF and/or U.S. Mail on this 27th day of February, 2020.

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

ReShaundra M Suggs on behalf of Creditor Select Portfolio Servicing Inc., As Loan Servicer For
Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders of Long
Beach Mortgage Loan Trust 2006-1, Asset-Backed Certificates
BKECF@clegalgroup.com, ReShaundra.suggs@clegalgroup.com

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

All parties on the Court’s attached mailing matrix

                                                            Respectfully Submitted:
                                                            VAN HORN LAW GROUP, P.A.
                                                            330 N. Andrews Ave., Suite 450
                                                            Fort Lauderdale, Florida 33301
                                                            (954) 765-3166
                                                            (954) 756-7103 (facsimile)
                                                            Chad@cvhlawgroup.com
                                                            By: /s/ Chad Van Horn, Esq.
                                                            Chad Van Horn, Esq.
                                                            FL Bar #64500
